DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's amendments and arguments filed 3/8/2021 have been fully considered and are persuasive; the rejection has been updated to address the newly amended limitations.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 13, 15, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al (U.S. Pub #2007/0200488), in view of Takei et al (U.S. Pub #2008/0238295).
With respect to claim 1, Ito teaches a display substrate comprising: 
a base substrate (Fig. 2, SUB); and 

wherein the first bank (Fig. 2, 4, 5; Z2) has a height greater than a height of the second bank (Fig. 2, 4, 5; Z1; Paragraph 43), 
the second bank has a height less than a height of a liquid surface of a solution applied for forming a film layer of the sub-pixel units by a solution process (Fig. 7, Paragraph 50), 
a material of the first bank comprises an organic material (Paragraph 45), and a top surface of the first bank has a property of being phobic to the solution (Paragraph 46),
a top surface of the second bank has a property of being phobic to the solution (Paragraph 46), 
wherein the display substrate further comprises end banks (Fig. 1A, peripheral bank portion BNK; the peripheral bank having the first height is necessary to retain the liquid solution before drying) disposed between two adjacent first banks (Fig. 1A, BNKY), wherein the end banks are disposed in the same direction (Fig. 1A, X direction) as the second banks but on outermost sides of the second banks, and the end banks have a height which is greater than the 
wherein the first bank (Fig. 2, BNKY) is connected to the second banks (Fig. 2, BNKX) on two sides and the second banks on both sides have the same height (Fig. 5, Z1); and 
wherein the second bank separates sub-pixel units having the same color (Fig. 2, second banks BNKX separate rows of sub-pixels OLE(R), OLE(G), and OLE(B) ) and 
the width of the second bank is less than that of the first bank (Fig. 2-3, the width along the X-direction of BNKX is less than BNKY).

Ito does not teach a material of the second bank comprises an inorganic material.
Takei teaches that a bank comprising a lyophobic upper surface (Fig. 1, 32) can comprises an inorganic material (Fig. 1, 31, Paragraph 40).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the second bank of Ito to comprise an inorganic material as taught by Takei in order to form the lower surface of the bank to have a high lyophilicity (Paragraph 40-41) to prevent unevenness of brightness in the device (Paragraph 47). 

With respect to claim 5, Ito teaches that all of the first banks have the same height.
claim 7, Ito teaches that all of the second banks have the same height.
With respect to claim 13, Ito teaches a display device comprising the display substrate (Paragraph 5 and 64).

With respect to claim 15, Ito teaches a manufacturing method of a display substrate, comprising: 
fabricating a plurality of first banks (Fig. 2, BNKY) in a first direction (Fig. 2, Y direction) on a base substrate (Fig. 2, SUB), two adjacent first banks defining a group of sub-pixel units of the display substrate (Fig. 2, e.g. OLE(R) ), wherein a material of the first, bank comprises an organic material (Paragraph 45), and a top surface of the first bank has a property of being phobic to the solution (Paragraph 46);
fabricating a plurality of second banks (Fig. 2, BNKX)  in a second direction between each pair of two adjacent first banks, two adjacent second banks defining one of the sub-pixel units, and the first bank (Fig. 2, 4, 5; Z2)  has a height greater than a height of the second bank (Fig. 2, 4, 5; Z1; Paragraph 43);
fabricating end banks (Fig. 1A, peripheral bank portion BNK; the peripheral bank having the first height is necessary to retain the liquid solution before drying) disposed between two adjacent first banks (Fig. 1A, BNKY), wherein the end banks are disposed in the same direction (Fig. 1A, X direction) as the second banks but on outermost sides of the second banks, and the end 
fabricating a film layer by a solution process on the base substrate on which the first banks and the second banks are fabricated, a liquid surface of the applied solution having a height between the height of the first bank and the height of the second bank (Fig. 7-8, Paragraph 50); and
fabricating a film having a property of being phobic to the solution on a top surface of the second bank,
wherein the first bank is connected to the second banks on two sides and the second banks on both sides of the first bank have the same height, and
wherein the second bank separates sub-pixel units having the same color (Fig. 2, second banks BNKX separate rows of sub-pixels OLE(R), OLE(G), and OLE(B) ) and the width of the second bank is less than that of the first bank (Fig. 2-3, the width along the X-direction of BNKX is less than BNKY).
Ito does not teach a material of the second bank comprises an inorganic material.
Takei teaches that a bank comprising a lyophobic upper surface (Fig. 1, 32) can comprises an inorganic material (Fig. 1, 31, Paragraph 40).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the second bank of Ito to comprise an inorganic material as taught by Takei in order to form the lower surface of the bank to have a high 
With respect to claim 19, Ito teaches fabricating the film layer by a solution process on the base substrate on which the first banks and the second banks are fabricated comprises: fabricating the film layer by an ink jet printing process on the base substrate on which the first banks and the second banks are fabricated (Paragraph 38, 46, 51).
With respect to claim 20, Ito teaches that after fabricating the film layer by a solution process on the base substrate on which the first banks and the second banks are fabricated, the method further comprises: subjecting the film layer fabricated to a drying treatment (Paragraph 28), such that the treated film layer (Figs. 1, 4, and 5, OLE) has a height less than the height of the second bank (Figs. 1, 4, and 5, BNKX).
With respect to claim 21, Takei teaches the inorganic material comprises silica, e.g. silicon oxide (Paragraph 40).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the second bank of Ito to comprise an inorganic material such as silica as taught by Takei in order to form the lower surface of the bank to have a high lyophilicity (Paragraph 40-41) to prevent unevenness of brightness in the device (Paragraph 47). 
With respect to claim 22, Ito teaches the second bank is formed by a deposition process (Paragraph 38).  
claim 23, Takei teaches that the inorganic material comprises silica, e.g. silicon oxide (Paragraph 40).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the second bank of Ito to comprise an inorganic material such as silica as taught by Takei in order to form the lower surface of the bank to have a high lyophilicity (Paragraph 40-41) to prevent unevenness of brightness in the device (Paragraph 47). 

Claim 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ito and Takei, in view of Kondo (U.S. Pub #2017/0213881).
With respect to claim 6 and 8, Ito does not teach that the height of the first bank is in a range of from 1 um to 3 um;
and that the height of the second is in a range of from 100 nm to 500 nm. 
With respect to claim 6, Kondo teaches that the height of the first bank is in a range of from 1 um to 3 um (Paragraph 66).
With respect to claim 8, Kondo teaches that the height of the second bank is in a range of from 100 nm to 500 nm (Paragraph 68).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the first banks and second banks of Ito to have respective heights in the range of 1 um to 3 um and 100 nm to 500 nm as taught by Kondo in order to achieve the predictable result of creating a column of sub-pixels having the same color (Paragraph 68). 


Claim 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ito and Takei, in view of Takata (U.S. Pub #2017/0287993).
With respect to claims 11 and 12, Ito teaches that the first banks have a strip shape and the second banks have a strip shape but does not teach
all of the first banks have the same width in a range of from 10 urn to 30 urn in the first direction; and
all of the second banks have the same width in a range of from 5 urn to 20 urn in the second direction.
Takata ‘993 teaches a display device having first and second banks, wherein the widths are selected to be in the range of 10-30 um for the first banks and 5-20 um for the second banks (Paragraph 91).
 It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the first banks to have width in a range of from 10 um to 30 um in the first direction, and the second banks to have a width in a range of from 5 um to 20 um as taught by Takata ‘993 in order to prevent color mixing (Paragraph 32, 40, and 105) and to ensure a suitable opening ratio (Paragraph 107).




Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ito and Takei, in view of Giraldo et al (U.S. Pub #2007/0052349)
claim 14, Ito does not teach that the display device includes polymer light emitting diode (PLED).  Giraldo teaches a display substrate (Fig. 4) configured as a PLED (Paragraph 3 and 71-77).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the active layers of Ito as a PLED as taught by Giraldo in order to achieve the predictable result of an electroluminescent pixel. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.